 1324 NLRB No. 108NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Pacific Trailer Repair Services, Inc. and Transpor-tation Communications International Union,
AFL±CIO, CLC. Case 12±CA±18906October 10, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on July 18, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on August 7, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 12±RC±8013. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and requesting that the complaint dismissed in
its entirety.On September 8, 1997, the General Counsel filed aMotion for Summary Judgment. On September 10,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the basis of its contentions in the rep-resentation proceeding regarding the unit determination
and its objections to the election.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Washingtoncorporation, with an office and place of business lo-
cated in Jacksonville, Florida (Respondent's Jackson-
ville facility), has been engaged in providing inter-
modal services to CSX Intermodal. During the 12-
month period preceding the issuance of the complaint,
the Respondent, in conducting its business operations,
has purchased and received at its Jacksonville, Florida
facility products, goods, and materials valued in excess
of $50,000 directly from suppliers located outside the
State of Florida. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held December 11 and 12,1996, the Union was certified on June 24, 1997, as the
exclusive collective-bargaining representative of the
employees in the following appropriate unit:All full time and regular part time lift departmentemployees, including drivers, groundsmen, second
(final) checkers and equipment operators, em-
ployed by the Employer at its facility located at
Jacksonville, Florida, excluding all maintenance
department employees, shop mechanics, mobile
mechanics, gate inspectors, mechanical gate in-
spectors, office clerical employees, guards and su-
pervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainBy letter dated June 27, 1997, the Union requestedthe Respondent to bargain, and by letter dated July 15,
1997, the Respondent refused. We find that this refusal
constitutes an unlawful refusal to bargain in violation
of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after July 15, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Pacific Trailer Repair Services, Inc., Jack-
sonville, Florida, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with Transportation Commu-nications International Union, AFL±CIO, CLC as the
exclusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full time and regular part time lift departmentemployees, including drivers, groundsmen, second
(final) checkers and equipment operators, em-
ployed by the Employer at its facility located at
Jacksonville, Florida, excluding all maintenance
department employees, shop mechanics, mobile
mechanics, gate inspectors, mechanical gate in-
spectors, office clerical employees, guards and su-
pervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Jacksonville, Florida, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director forRegion 12 after being signed by the Respondent's au-thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since July 18, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.October 10, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with TransportationCommunications International Union, AFL±CIO, CLC
as the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full time and regular part time lift departmentemployees, including drivers, groundsmen, second 3PACIFIC TRAILER REPAIR SERVICES(final) checkers and equipment operators, em-ployed by us at our facility located at Jackson-ville, Florida, excluding all maintenance depart-
ment employees, shop mechanics, mobile mechan-
ics, gate inspectors, mechanical gate inspectors,office clerical employees, guards and supervisorsas defined in the Act.PACIFICTRAILERREPAIRSERVICES,INC.